Citation Nr: 1010421	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-38 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder including as secondary to service-connected avulsion 
fracture of the right shoulder and bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel





INTRODUCTION

The Veteran served on active duty from June 1984 to August 
1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a December 2005 substantive appeal, the Veteran requested 
a hearing before the Board.  The Veteran withdrew his request 
in writing in April 2006.  

In February 2008 and February 2009, the Board remanded the 
appeal for additional development, and it is now before the 
Board for adjudication. 


FINDING OF FACT

The Veteran's tendinosis, partial thickness tear of the 
bursal surfaces of two tendon areas, and moderate 
acromioclavicular degenerative changes of the left shoulder 
first manifested many years after service and are not related 
to any aspect of service including as secondary to a right 
shoulder or bilateral knee disabilities. 


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in November 2003, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  In March 2009, the RO provided an 
additional notice including the criteria for assignment of a 
rating and effective date and readjudicated the claim in a 
November 2009 supplemental statement of the case with an 
opportunity for the Veteran to respond.   Moreover, the Board 
concludes that any timing error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
disorder.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army food service specialist.  
He contends that a left shoulder disability is secondary to a 
service connected right shoulder disability.  The Veteran 
also contends that due to his service connected bilateral 
knee disabilities, he has a history of falls which required 
him to catch his weight with his hands, placing stress on his 
shoulders, particularly the left, as the right shoulder did 
not extend as far to support his weight.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a nonservice-connected disability by 
a service-connected one is judged.  

Service treatment records are silent for any injuries, 
symptoms, diagnoses, or treatment of the left shoulder in 
service.  The records showed that the Veteran sustained an 
avulsion fracture of the right shoulder in a sports accident 
in September 1991.  The injury included ulnar entrapment with 
subsequent recurrent instability.  The Veteran was discharged 
in 1994 with medical severance pay as unfit to continue to 
perform his military duties as a result of the right shoulder 
injury.  

In February 1995, the RO granted service connection for a 
right shoulder disorder, effective the day following 
discharge from service.  The RO later granted service 
connection for a right ulnar nerve disorder and a right knee 
disorder, effective the day following discharge from service, 
and a left knee disorder, effective in October 2003.  

VA primary care records from October 1999 to September 2003 
are silent for any symptoms, diagnoses, or treatment for a 
left shoulder disorder.  The Veteran's primary care physician 
examined the Veteran periodically during this period of time 
and noted the Veteran's symptoms and treatment in detail.  In 
September 2003, the physician noted for the first time the 
Veteran's report of the recent onset of left shoulder pain 
with tenderness in the acromion area and limitation in 
abduction.  A concurrent X-ray was negative.  Six days later, 
without any intervening examinations, the physician noted in 
his clinical records that a patient advocate had presented to 
him a letter for his signature. He made no additional 
clinical observations.  However, the letter is of record and 
is signed by the physician.  The letter included statements 
that the physician was the Veteran's primary care provider 
and had diagnosed arthritis of the left shoulder with painful 
motion.  Range of motion of the left shoulder was zero to 90 
degrees flexion and abduction with pain from 70 to 90 
degrees.  Bidirectional rotation was normal.  The letter 
cited a review of the past and current medical records and 
concluded that the left shoulder disorder was secondary to 
service connected right knee, right shoulder, and multiple 
orthopedic service-connected conditions.  The next day, a VA 
outpatient examiner noted the Veteran's report of his right 
knee "giving-way" and falling forward, supporting his 
weight on his hands.  However, the examiner did not note any 
reports by the Veteran of left shoulder discomfort after the 
fall.

In July 2004, the Veteran underwent a VA compensation and 
pension examination of the left shoulder.  The examining 
physician noted a review of the claims file, that the Veteran 
worked as a Veteran Services Officer, and that he reported 
pain and stiffness in the left shoulder at the end of a 
workday aggravated by carrying records, reaching for a 
telephone, and other activities that caused him to raise the 
left arm above the shoulder level.  On examination, the range 
of abduction was less than normal with pain starting at 75 
degrees.  Range of motion in other directions, strength, and 
sensory examination were normal.  The examiner noted that the 
X-ray obtained one year earlier was unremarkable and 
diagnosed impingement syndrome. 
The examiner reviewed the September 2003 letter from the 
primary care physician but found no justification for the 
conclusion that the left arm disorder was related to the 
service-connected right arm disorder.  The examiner noted 
that his examination suggested that the Veteran sustained an 
injury to the left shoulder.  

Records of private physician showed that the Veteran 
underwent arthroscopic surgery of the left knee in December 
2005.  In a February 2009 remand, the Board directed that the 
RO seek additional records of treatment of shoulder and knee 
disorders by this physician.  In March 2009, the Appeals 
Management Center requested authorization from the Veteran to 
recover these records, but no response was received.  

In a December 2005 substantive appeal, the Veteran noted that 
his right arm and shoulder disorder had become more severe, 
causing him to use his left arm for reaching and lifting and 
thus progressively wearing more rapidly than normal.  He 
noted that he had not sought treatment for the left shoulder 
specifically because the treatment for his right shoulder 
included pain medication that relieved symptoms of both 
sides.  He commented that the compensation and pension 
examiner attributed the left shoulder symptoms to a traumatic 
injury that was not noted in the records, implying that such 
injury did not occur.  The Veteran further suggested that the 
compensation and pension examiner committed discrimination in 
his report because the Veteran was employed as a Veterans 
Services Officer.  He requested that his primary care 
physician perform an additional examination and provide a 
rationale for the conclusions noted in September 2003.  

In March and April 2006, the Veteran again requested that an 
additional examination be performed by the primary care 
physician from 2003 because the primary care physician had 
treated the Veteran over a long period of time and was more 
qualified to offer an opinion than was the examiner who 
provided an opinion in 2004 by a "one-time, routine, 
impersonal, short-lived compensation examination with a 
complete medical stranger."  In December 2006, the Veteran's 
representative contended that the primary care physician's 
opinion in 2003 should be afforded significant leeway because 
the physician would know about the Veteran's ongoing concerns 
even though they were not documented in the medical history.  
Further, the representative contended that the 2004 
compensation and pension examiner's opinion should be 
afforded less weight because he relied on the medical records 
only and did not have a physician/patient relationship that 
allowed for a more relaxed interaction where not every single 
complaint was noted.   

In December 2007, a different VA primary care physician noted 
the Veteran's reports of a several year history of left 
shoulder pain and limitation of abduction to less than 100 
degrees.  The Veteran denied any traumatic injury.  X-ray and 
magnetic resonance image studies were obtained that showed 
tendinosis, partial thickness rear of the bursal surfaces of 
two tendon areas, and moderate acromioclavicular joint 
degenerative changes with no joint separation.  The Veteran 
declined any injection therapy.  

In July 2008, the Veteran underwent a VA compensation and 
pension examination performed by the primary care physician 
who examined him in September 2003 and who had subsequently 
been transferred from clinical care to the compensation and 
pension service.  The former primary care physician noted a 
review of the claims file and acknowledged that he had not 
had time to review the records in 2003.  He noted the 
Veteran's reports of the onset of left shoulder pain in 2002 
and that X-rays at that time were negative.  Imaging studies 
in 2007 did show degenerative disease of the left 
acromioclavicular joint and thickness tear or tendinosis 
indicative of a rotator cuff injury.  The Veteran reported 
continued symptoms of stiffness and pain with flare-ups after 
lifting objects or reaching.  The Veteran used prescription 
medication for pain but had not experienced dislocations or 
undergone surgery.  The physician also reviewed the history 
of the right shoulder, noting several previous surgeries and 
the insertion of surgical hardware in the joint.  On 
examination of the left shoulder, there was some limitation 
of motion in all directions with pain near the end of the 
range.  There was tenderness and some muscle spasm but no 
effusion, instability, or additional loss of function on 
repetition.  The physician diagnosed degenerative joint 
disease of the acromioclavicular joint of the left shoulder 
and rotator cuff injury.  The physician noted that the 
Veteran could not recall any specific impact injury to the 
left shoulder.  The physician explained that in September 
2003 he was presented with a letter by a patient advocate and 
signed the letter without a review of the records.  His 
current examination showed that the right shoulder was stable 
after the most recent surgery and that there was little 
biomechanical relationship between the right and left 
shoulders.  The physician concluded that the left shoulder 
disorder was not related to the service-connected right 
shoulder.  

In correspondence in September 2008, the Veteran noted that 
he experienced falls caused by instability of the knees.  As 
his right arm did not stretch as far as his left arm, the 
latter absorbed more of the impact of his weight.  He noted 
that he performed the majority of lifting and carrying 
activities with his left arm and shoulder.  He contended that 
notwithstanding a 2007 imaging study that showed a rotator 
cuff injury, the record also showed earlier symptomatology 
and diagnosis of degenerative joint disease by his long time 
previous primary care physician who had greater insight in 
2003 while providing ongoing care than in 2008 when there was 
a limited time for review of the records.  

In March 2009, the Veteran underwent an additional 
compensation and pension examination by a third physician who 
noted a review of the claims file and the Veteran's reports 
of use of the left shoulder to compensate for decreased range 
of motion on the right and injury of the left shoulder in 
falls due to knee instability.  The Veteran reported 
limitation in range of motion and aggravation of the left arm 
and shoulder while carrying files and using a computer.  The 
physician noted that the first treatment for left shoulder 
pain was in September 2003 with no further clinical 
observations until the July 2004 examination.  The physician 
noted the Veteran's report of a fall in September 2003 but 
that there were no indications of a left shoulder injury at 
that time or any time thereafter.  The physician noted the 
results of imaging studies and diagnoses in 2007.  The 
physician also noted the opinions provided by the physicians 
in 2003, 2004, and 2008.  On examination, the physician noted 
limitation of motion of both shoulders in all directions.  

The physician concluded that it was less likely than not that 
the left shoulder disorder is related to any aspect of 
service including as secondary to knee disabilities.  The 
physician explained that the records did not show treatment 
for any traumatic injury to the left shoulder in service or 
after service caused by knee instability and falls.  The 
physician also concluded that there was no medical evidence 
to show that the left shoulder was compensating for the right 
shoulder because both arms had equivalent muscle mass and 
because the range of motion was generally better on the right 
than left.  

The Board concludes that service connection for a left 
shoulder disorder including as secondary to an avulsion 
fracture of the right shoulder and bilateral knee disorders 
is not warranted.  The Veteran did not claim, nor does the 
service treatment records show, any injury or disease of the 
left shoulder in service or after service prior to 2003.  The 
Board acknowledges the Veteran's reports that his symptoms of 
discomfort started in 2002.  The Veteran is competent to 
report on the nature and frequency of his left shoulder 
symptoms, and the Board concludes that the reports are 
credible because they were accepted by examiners and 
consistent with the clinical findings.  

The Board places less probative weight on the Veteran's 
reports of repetitive falls that caused impact injury to the 
left shoulder.  Although there are some outpatient treatment 
record notations of knee instability, there are no reports by 
the Veteran to his clinicians of an impact injury to the left 
shoulder from any fall or other accident.  Moreover, the 
Veteran specifically reported no history of traumatic 
shoulder injuries to his clinicians prior to his statement to 
VA in 2008.  The Board acknowledges the Veteran's statements 
that his falls were repetitive and that he might not have 
reported each occurrence to his clinicians.  Although the 
Veteran is competent to report the occurrence of falls and 
catching his weight with his shoulder, a determination that 
the events caused his current shoulder disorder is a matter 
requiring medical expertise.  As a layperson, the Veteran 
does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current left shoulder 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board places greater probative weight on the opinions of 
examining physicians in 2003 (as modified by the physician in 
2007), 2004, and 2009.  The examiners concluded that the 
Veteran's left shoulder disorder was not a result of 
compensation for a right shoulder disability or the result of 
traumatic injury from falls due to knee instability.  The 
Board acknowledges the Veteran's contention that more weight 
should be afforded to the opinion of the primary care 
physician in 2003.  First, there is no "treating physician" 
rule that would give a preference to the opinions of the 
physician who manages and treats the patient's disease over 
an opinion from a VA physician who reviews all the medical 
evidence of record because all of these health professionals 
are competent to make medical judgments.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001) (VA need not adopt a 
"treating physician rule").  Second, the Board notes that the 
primary care physician noted in 2007 that that he had been 
presented with a letter by a patient advocate and admitted 
that he had not reviewed the records in 2003.  The outpatient 
records at that time did not contain the clinical 
observations noted in the letter nor was there any basis for 
the opinion provided in that pre-drafted letter.  
Furthermore, on request of the Veteran, VA obtained an 
additional examination by this physician in 2007 who noted a 
review of the records and changed his medical opinion.  The 
Board concludes that all the examinations of record 
constitute adequate, competent, and credible evidence and 
that the great weight of this credible medical evidence is 
that the Veteran's left shoulder disorder is not secondary to 
the service connected right shoulder or bilateral knee 
disabilities. 

The weight of the credible and probative evidence 
demonstrates that the Veteran's left shoulder disorder first 
manifested many years after service and is not related to his 
active service or secondary to other service connection 
disabilities.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left shoulder disorder is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


